UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007. o TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NO. 333-34308 COMMERCE PLANET, INC. (Exact name of issuer as specified in its charter) UTAH 87-0520575 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30 S. LaPatera Lane, Suite 8 Goleta, CA 93117 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (805) 964-9126 Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yeso No x As of June 30, 2007, the Issuer had 49,637,256 shares of common stock outstanding. Transitional Small Business Disclosure Format (check one): Yeso No x COMMERCE PLANET, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management's Discussion and Analysis or Plan of Operation. 17 Item 3. Controls and Procedures. 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 23 Item 4. Submission of Matters to a Vote of Security Holders. 23 Item 5. Other Information. 23 Item 6. Exhibits. 23 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. COMMERCE PLANET, INC. FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS JASPERS + HALL, PC CERTIFIED PUBLIC ACCOUNTANTS 9175 E. KENYON AVENUE, SUITE 100 DENVER, CO 80237 303-796-0099 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Commerce Planet, Inc. Goleta, California We have reviewed the accompanying consolidated balance sheet of Commerce Planet, Inc. as of June 30, 2007, and the related consolidated statement of operations, stockholders' equity and cash flows for the three and six month period then ended. These financial statements are the responsibility of the Company's management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States). The review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated financial statements for them to be in conformity with accounting principles generally accepted in the United States. /s/ Jaspers + Hall, PC Jaspers + Hall, PC Denver, CO August 9, 2007 1 COMMERCE PLANET, INC. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2006 2007 Unaudited and 2006 Audited June 30 December 31 2007 2006 ASSETS Current Assets Cash $ 2,989,238 $ 3,659,316 Accounts Receivable, net of allowances 3,464,139 1,567,526 Other Receivables 4,901,404 1,901,470 Deferred Tax Asset 1,664,387 - Prepaid Expenses 1,599,782 2,347,181 Total Current Assets 14,618,950 9,475,493 Fixed Assets Equipment 820,863 792,564 Furniture & Fixtures 119,983 101,091 Computers & Software 934,429 789,628 Leasehold Improvements 121,168 121,168 Total Fixed Assets 1,996,443 1,804,451 Accumulated Depreciation (663,639 ) (498,659 Net Fixed Assets 1,332,804 1,305,792 Other Assets Deposits 17,599 19,154 Long Term Investment 100,000 - Other Assets 102,205 - Total Other Assets 219,804 19,154 TOTAL ASSETS $ 16,171,558 $ 10,800,439 LIABILITIES & EQUITY Liabilities Current Liabilities Accounts Payable and Accrued Expenses $ 2,063,670 $ 2,459,372 Note Payable 10,198 69,681 Deferred Revenue 891,916 1,017,360 Income Tax Payable 1,437,452 - Deferred Tax Liability 326,644 - Total Current Liabilities 4,729,880 3,546,413 Total Long Term Liabilities - - Total Liabilities 4,729,880 3,546,413 Equity Preferred stock, 100 shares authorized shares at $0.001 par value, 14 shares issued and outstanding at June 30, 2007 Common stock, 100,000,000 shares authorized shares at $0.001 par value, 49,637,256 shares issued and outstanding at June 30, 2007, and 47,193,839 shares issued and outstanding at December 31, 2006 49,637 47,420 Additional Paid in Capital 8,925,280 9,327,597 Shares to be returned - (227 ) Retained Earnings/(Accumulated deficit) 2,466,761 (2,120,764 ) Total Equity 11,441,678 7,254,026 TOTAL LIABILITIES & EQUITY $ 16,171,558 $ 10,800,439 See Accountant’s Review Report 2 COMMERCE PLANET, INC. CONSOLIDATED INCOME STATEMENT FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 2007 Unaudited and 2006 Audited Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Revenue Membership Revenue $ 8,995,216 $ 5,790,953 $ 20,515,602 $ 9,098,576 Upsell Revenue 480,020 314,749 1,464,377 525,270 Lead Revenue 1,102,899 577,986 1,752,391 966,813 Fulfillment/Other Revenue 322,127 403,130 403,618 428,502 Total Revenue 10,900,262 7,086,818 24,135,988 11,019,161 Cost of Goods Sold 3,318,345 991,971 5,874,835 1,679,546 Gross Profit 7,581,917 6,094,847 18,261,153 9,339,615 Expense Salaries and Personnel Related 1,447,416 753,757 3,064,045 1,101,970 Stock Compensation 427,425 (127,236 ) 665,447 57,764 Advertising 2,508,076 1,819,819 5,974,122 2,925,435 Other Expenses 1,147,312 1,172,919 2,400,643 2,244,271 Total Operating Expense 5,530,229 3,619,259 12,104,257 6,329,440 Net Ordinary Income 2,051,688 2,475,588 6,156,896 3,010,175 Other (Income)/Expense (33,500 ) 1,015,471 (49,999 ) 1,355,678 Income/(Loss) before Income taxes 2,085,188 1,460,117 6,206,895 1,654,497 Provision for Income Taxes 1,171,399 - 1,619,371 - Net Income/(Loss) $ 913,789 $ 1,460,117 $ 4,587,524 $ 1,654,497 Basic Net Income/(Loss) Per Common Share $ 0.02 $ 0.03 $ 0.09 $ 0.04 Diluted Net Income/(Loss) Per Common Share $ 0.02 $ 0.03 $ 0.08 $ 0.03 Basic Weighted Average Number of Common Shares 49,660,009 43,493,514 49,141,996 41,448,053 Diluted Weighted Average Number of Common Shares 58,026,597 55,739,268 57,180,846 53,693,807 See Accountant’s Review Report 3 COMMERCE PLANET, INC. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 2007 Unaudited and 2006 Audited Six Months Ended June 30 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income/(Loss) $ 4,587,524 $ 1,654,497 Adjustment to reconcile net loss to net cash (used in) operating activities: Stock issued for services - 128,103 Depreciation and amortization 164,980 73,455 Allowance for doubtful accounts 124,009 140,000 Stock Compensation 665,447 57,764 Amortization of debt interest - 1,090,218 Debt conversion feature expense - 37,411 CHANGES IN OPERATING ASSETS/LIABILITIES Accounts receivable (2,020,622 ) (459,200 ) Other receivables (2,999,934 ) - Other assets 646,750 (941,067 ) Deferred revenue (125,444 ) 718,894 Deferred tax asset (1,664,387 ) - Accounts payable and accruals (395,703 ) 962,819 Income tax payable 1,437,452 - Deferred tax liability 326,644 - NET CASH FLOWS PROVIDED (USED) BY OPERATING ACTIVITIES 746,716 3,462,894 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of Fixed Assets (177,577 ) (159,496 ) Long term investments (100,000 ) - Acquired Assets (14,415 ) - NET CASH FLOWS PROVIDED (USED) BY INVESTING ACTIVITIES (291,992 ) (159,496 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on notes payable (59,483 ) (385,248 ) Proceeds from notes payable and debentures - 68,000 Payment on long term debt - (15,000 ) Payment on long term debt- related Party - (1,710,562 ) Payment to reacquire stock (1,191,580 ) - Reduction in stock subscription receivable - 189,900 Conversion of debentures - (1,091,814 ) Issuance of Common Stock upon conversion of debentures - 1,091,814 Exercise of Warrants 126,261 152,000 NET CASH FLOWS PROVIDED (USED) BY FINANCING ACTIVITIES (1,124,802 ) (1,700,910 ) NET INCREASE (DECREASE) IN CASH (670,078 ) 1,602,488 CASH AT BEGINNING OF PERIOD 3,659,316 253,856 CASH AT END OF PERIOD $ 2,989,238 $ 1,856,344 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Cash paid for interest $ 8,633 $ 219,202 Cash paid for taxes $ 1,515,343 $ 800 SUPPLEMENTAL DISCLOSURE OF NON-CASH TRANSACTIONS Stock issued for services - 128,103 Stock Compensation 665,447 57,764 $ 665,447 $ 185,867 See Accountant’s Review Report 4 Commerce Planet Consolidated Condensed Statement of Stockholders' Equity Preferred Stock Common Stock Shares Issued Par 0.001 Shares Issued Par 0.001 Additional Paid in Capital Shares to be Issued BALANCE, December 31, 2005 39,094,633 $ 39,096 $ 8,230,224 $ 1,843 Beneficial Conversion (799,780 ) Exercise of Warrants 587,210 587 151,416 Conversion of convertible debentures 7,348,488 7,348 1,314,490 Shares returned to Company (1,805,371 ) (1,805 ) - Shares repurchased (226,500 ) (339,055 ) Shares issued 15 78,750 78 36,280 Purchase Interaccurate 42,266 42 58,709 Issuance of stock for services 300,000 300 55,950 Employee stock, options, and warrants 619,363 Payment for stock subscription agreements (1,843 ) Stock Subscription agreements 1,774,363 1,774 Net Income BALANCE, December 31, 2006 15 - 47,193,839 47,420 9,327,597 - Exercise of Warrants 148,000 1480 101,112 48 Shares returned to Company (227 ) Shares repurchased (634,500 ) (634 ) (1,190,946 ) Shares converted (1 ) Employee stock, options, and warrants 2,929,917 2,930 687,517 Net Income BALANCE, June 30, 2007 14 - 49,637,256 $ 49,637 $ 8,925,280 $ - See Accountant’s Review Report 5 Commerce Planet Consolidated Condensed Statement of Stockholders' Equity Shares to be returned Deferred Compensation Stock Sub Receivable Accumulated Deficit Total S/E BALANCE, December 31, 2005 $ -1,805 $ (71,853 ) $ (189,900 ) $ (10,861,869 ) $ (2,854,264 ) Beneficial Conversion (799,780 ) Exercise of Warrants 152,003 Conversion of convertible debentures 1,321,838 Shares returned to Company 1,805 - Shares repurchased (227 ) (339,282 ) Shares issued 36,358 Purchase Interaccurate 58,751 Issuance of stock for services 71,853 128,103 Employee stock, options, and warrants 619,363 Payment for stock subscription agreements 189,900 188,057 Stock Subscription agreements 1,774 Net Income 8,741,105 8,741,105 BALANCE, December 31, 2006 (227 ) - - (2,120,764 ) 7,254,026 Exercise of Warrants 101,260 Shares returned to Company 227 - Shares repurchased (1,191,580 ) Employee stock, options, and warrants 690,447 Net Income 4,587,524 4,587524 BALANCE, June 30, 2007 $ - $ - $ - $ 2,466,761 $ 11,441,678 See Accountant’s Review Report 6 COMMERCE PLANET, INC. Notes to Financial Statements June 30, 2007 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Utah Clay Technology, Inc. (the "Company"), a Utah corporation, was incorporated on March 1, 1994. On December 24, 2003, the Company entered into an Agreement and Plan of Reorganization with NeWave, Inc., a Nevada corporation, pursuant to which the Company agreed that NeWave, Inc. would become the wholly-owned subsidiary subject to the parties to the Agreement meeting certain conditions. The parties to the Agreement satisfied the required conditions to close on January 15, 2004, including transfer of all funds. On January 15, 2004, all outstanding shares of Utah Clay Technology, Inc. common stock were acquired by NeWave, Inc. The purchase price consisted of $150,000 and the assumption of $165,000 in convertible debt for 576,968 shares of NeWave, Inc. dba Onlinesupplier.com common stock. Although from a legal perspective, NeWave, Inc. acquired NeWave dba Onlinesupplier.com, the transaction is viewed as a recapitalization of NeWave dba Onlinesupplier.com accompanied by an issuance of stock by NeWave dba Onlinesupplier.com for the net assets of NeWave, Inc. This is because NeWave, Inc. did not have operations immediately prior to the transaction, and following the reorganization, NeWave dba Onlinesupplier.com was the operating company. Effective February 11, 2004, the Company changed its name from Utah Clay Technology, Inc. to NeWave, Inc. On June 1, 2006, the Company acquired all of the assets, both fixed and intangible, of Onesource Imaging, a California corporation. The assets were acquired in exchange for the Company’s assumption of certain liabilities totaling $52,747. On June 20, 2006, the Company established three wholly-owned subsidiaries, OS Imaging, Inc., Legacy Media, Inc., and Consumer Loyalty Group, Inc., to support its growth and develop new customer relationships. Effective June 22, 2006, the Company changed its name from NeWave, Inc. to Commerce Planet, Inc. On October 3, 2006, the Company acquired the assets of Interaccurate, Inc. including software, intellectual properties, and a web hosting facility for $176,239 in cash and 42,266 shares of common stock. On October 11, 2006, the Company’s subsidiary, Consumer Loyalty Group, executed an agreement with Datascension, Inc., an unrelated party, to establish a Costa Rican call center. The call center began operations on November 27, 2006. Commerce Planet, through its wholly-owned subsidiaries, offers a comprehensive line of products and services at wholesale prices through its online club memberships as well as online tools and technology to create, manage, and maintain effective website solutions for eCommerce. Additionally, the Company provides businesses with lead generation and order acquisition services, graphic design, printing and fulfillment, as well as secure co-location and data hosting services. Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting in accordance with generally accepted accounting principles.All inter-company accounts and transactions have been eliminated in consolidation.In the opinion of the Company’s management, the accompanying unaudited financial statements include all normal adjustments considered necessary to present fairly the financial position as of June 30, 2007 and the results of operations for the three and six-months ended June 30, 2007 and 2006.Interim results are not necessarily indicative of results for a full year. The financial statements and notes are presented as permitted by Form 10-QSB, and do not contain certain information included in the Company's audited financial statements and notes for the fiscal year ended December 31, 2006. All normal entries have been made. Reclassification of Cost of Sales and Operating Expenses In the accompanying condensed statement of operations, all of the Company's operating expenses have been classified as cost of sales, salary expense, stock compensation, advertising expense, and other operating expense. This basis of presentation is different than in prior reports, and all prior period amounts have been changed to comply with the current period classification. Consolidation of Financial Statements The accompanying financial statements present results for Commerce Planet, Inc. and its wholly-owned subsidiaries, Consumer Loyalty Group, Inc., Legacy Media, Inc., OS Imaging, Inc. and Intaccurate, Inc., on a consolidated basis. All inter-company sales and costs, and receivables and payables have been eliminated in the resulting financial statements. 7 Cash and Cash Equivalents The Company considers all highly liquid debt instruments, purchased with an original maturity of three months or less, to be cash equivalents. Use of Estimates The preparation of financial statements, in conformity with generally accepted accounting principles, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. The Company defers revenue based on its estimate of the timing of payments within a month, estimates the benefit period of memberships to defer direct-response advertising, identifies services prior to receipt of invoice for accrual purposes, and estimates the useful life of assets to calculate depreciation. Actual results could differ from those estimates. Property and Equipment Property and equipment are stated at cost. Depreciation is computed using the straight-line method over the estimated useful lives of the related assets, generally three to seven years. Income Taxes Deferred income tax assets and liabilities are computed annually for differences between the financial statements and tax basis of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted laws and rates applicable to the periods in which the differences are expected to affect taxable income (loss). Basic and Diluted Net Income (Loss) Per Share Basic net income (loss) per common share is computed by dividing net income (loss) applicable to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted net income (loss) per common share is determined using the weighted-average number of common shares outstanding during the period, adjusted for the dilutive effect of common stock equivalents, consisting of shares that might be issued upon exercise of common stock warrants and conversion of convertible shares of preferred stock. In periods where losses are reported, the weighted-average number of common shares outstanding excludes common stock equivalents, because their inclusion would be anti-dilutive. At June 30, 2007,the Companyhad 10,479,008 warrants and convertible preferred stock outstanding that were eligible for conversion into shares of the Company’s common stock. Stock-Based Compensation The Company has adopted the use of Statement of Financial Accounting standards No. 123R , “Share-Based Payment”, (SFAS No. 123R)This Statement requires a public entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award (with limited exceptions). That cost is recognized over the period during which an employee is required to provide service in exchange for the award—the requisite service period (usually the vesting period). No compensation cost is recognized for equity instruments for which employees do not render the requisite service.This Statement supersedes APB Opinion No. 25, “Accounting for Stock Issued to Employees”, and its related implementation guidance and eliminates the alternative to use Opinion 25’s intrinsic value method of accounting that was provided in Statement 123 as originally issued.For public entities that file as small business issuers, implementation of these rules was required as of the beginning of the first interim or annual reporting period that begins after December 15, 2005. See Note 7 below for further detail on stock-based compensation. 8 During the six months ended June 30, 2007, the Company granted 693,702 options to purchase common stock under its employee stock option plan. The equivalent common share conversion for existing warrants to purchase convertible preferred shares and convertible preferred shares issued increased by 264,703 share equivalents based on conversion at 0.4167% of outstanding shares on the day of conversion. Additionally, 2,370,767 common shares were issued to the President of the Company to meet the requirements of his employment contract. The common shares issued to the President of the Company divest over twenty-four months beginning on January 1, 2007, according to the terms of his contract, and must be returned or purchased should he terminate his employment during the divesting period. The strike prices on these issues range from $0.00 to $2.15 and each issue was accounted for in accordance with the provisions of SFAS No. 123R. Fair Value of Financial Instruments Statement of Financial Accounting Standards No. 107, "Disclosures about Fair Value of Financial Instruments", requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for current assets and current liabilities qualifying as financial instruments are considered a reasonable estimate of fair value. Comprehensive Income Statement of financial accounting standards No. 130, "Reporting Comprehensive Income", (SFAS No. 130), establishes standards for reporting and displaying comprehensive income, its components and accumulated balances. Comprehensive income is defined to include all changes in equity, except those resulting from investments by owners and distributions to owners. Among other disclosures, SFAS No. 130 requires that all items that are required to be recognized under current accounting standards as components of comprehensive income be reported in a financial statement that is displayed with the same prominence as other financial statements. The Company adopted this standard in 1998 and the implementation of this standard did not have a material impact on its financial statements. Accounts Receivable The Company maintains an allowance for doubtful accounts for estimated losses that may arise if any of its customers are unable to make required payments. Management specifically analyzes the age of customer balances, historical bad debt experience, customer credit-worthiness, and changes in customer payment terms when making estimates of the uncollectibility of the Company's trade accounts receivable balances. If the Company determines that the financial conditions of any of its customers deteriorated, whether due to customer specific or general economic issues, an increase in the allowance will be made. Accounts receivable are written off when all collection attempts have failed. Inventory The Company does not carry product inventories. Wholesale goods purchased for individual resale are drop shipped by third party suppliers. Marketing materials and other supplies which are kept on hand are generally expensed as purchased. Revenue Recognition The Company has eight revenue streams: - Charging its members a monthly fee for the tools and services needed to create and run a successful Internet auction business. -Offering its customers access to coaching services provided through a third party arrangement with 20-20 Advisors for a monthly fee. The Company began to offer this service in February 2005. 9 - Offering its customers access to discounted value-added services such as: prescription drug plans, roadside assistance, tax and legal services, real estate listing services and discounted entertainment packages for a monthly fee. These services are currently offered to its customers through third party arrangements with suppliers such as My Computer Club, Inc., West, Inc. and InQ. - Product sales via its website. - Providing its customer information to third parties who compensate the Company with a fee for each customer’s contact information acquired, or by sharing the revenues generated from contacting the Company’s customer. Revenues generated by the sale of the Company’s customer information have been related to offers made to customers in a wide variety of industries. Revenues generated from sharing arrangements have primarily been related to the sale of extended business coaching products and services. -Providing businesses with graphic design and printing services, data merge, mailing and finishing. -Offering clients fulfillment services including: assembly, pickand pack, mailing and warehousing and inventory management services. - Design and implementation of cutting-edge technology for secure electronic payment modules, advanced content search tools, and secure data hosting. The Company does not provide multiple deliverables to its customers as described in EITF 00-21. Instead, the Company generally uses one revenue stream to develop potential revenues from another source, not from the same source. As such, the Company does not anticipate that the adoption of EITF 00-21 has a material effect on the financial statements. The Company's revenues earned from membership setup fees and monthly charges are recorded when the credit card transaction is processed and the Company has received confirmation that the credit card processing has been successful. The Company does not recognize the revenues earned related to membership fees charged to credit cards until the collection of the revenue is assured. This is due to the uncertainty surrounding the credit card transactions. Current terms of the onlinesupplier.com membership agreement stipulate that the customer pays a nonrefundable fee between $1.85 and $9.95 to set up an account. The customer then has either a seven or fourteen-day period, depending on the product, to review the Company's offerings. If the customer does not cancel the service within the seven or fourteen-day window, a charge of between $29.95 and $59.95 is billed to the customer's credit card on a monthly basis. The membership terms are agreed to under a negative option and the Company will continue to bill the customer on a monthly basis until they cancel their account. The Company initiates the sale of products for its affiliates during the process of selling the Company's own products, normally when an individual accesses the Company’s internet home page or calls the Company's sales or customer service department. The Company's internal system maintains records of each sale of an affiliate's product. The affiliate completes the sales process by fulfilling the particular product. Payments are forwarded to the Company, plus or minus two percent of actual billings, when the affiliate has completed the fulfillment of their product and has approved the cross selling revenue due to the Company. On a historical basis, the Company’s affiliates have generally approved all sales initiated by the Company. The Company recognizes cross selling revenues once it has reconciled its internal records of cross selling sales with the affiliate's records. The Company has several contracts with affiliates. The terms of each contract are varied but in most cases, a minimum/flat amount of revenue is earned per sale based on a certain volume being reached. 10 The Company generates leads for clients as potential customers of the Company through contacting the Company's customer service department. The Company can not reasonably determine the actual incremental cost incurred in the process of generating each telephone call from a potential customer. Therefore costs are expensed as incurred. The Company recognizes income when the products are received by the customer. The Company applies the provisions of SEC Staff Accounting Bulletin ("SAB") No. 104, "Revenue Recognition in Financial Statements" which provides guidance on the recognition, presentation and disclosure of revenue in financial statements. SAB No. 104 outlines the basic criteria that must be met to recognize revenue and provides guidance for the disclosure of revenue recognition policies. The Company's revenue recognition policy for sale of products is in compliance with SAB No. 104. Revenue from the sale of products is recognized when a formal arrangement exists, the price is fixed and determinable, the delivery is completed and collectibility is reasonably assured. Generally, the Company extends credit to its customers and does not require collateral. The Company performs ongoing credit evaluations of its customers and historic credit losses have been within management's expectations. The Company accounts for sales returns related to product sales on an individual basis, as they occur. Sales returns related to product sales have not been significant in the past. Advertising Costs The Company expenses the media costs of advertising the first time the advertising takes place, except for direct-response advertising that is contracted with its advertising partners on a cost per customer acquired basis, which is capitalized and amortized over its expected period of future benefits. Direct-response advertising consists primarily of on line advertising that include reference codes that are used for purchasing the Company’s products and services. The capitalized costs of the advertising are amortized over the three-month period following the receipt of a trial order for the Company’s products and services. At June 30, 2007, and June 30, 2006, capitalized direct-response advertising costs of $1,266,927 and $562,606, respectively, were included in "Prepaid Expenses" in the accompanying Balance Sheets. Advertising expense was $2,508,076 for the three months ended June 30, 2007 and $1,819,819 for the same period in 2006. Discontinued Operations During 2005, the Company determined to cease operations at Auction Liquidator, Inc. and Discount Online Warehouse in order to focus its efforts and resources on Onlinesupplier.com. Discontinued operations did not have a material effect on the Company’s financial statements for the period ended June 30, 2007. NOTE 2 - FEDERAL INCOME TAXES The Financial Accounting Standards Board (“FASB”) has issued Statement of Financial Accounting Standards Number 109 ("SFAS 109"). "Accounting for Income Taxes", which requires a change from the deferred method to the asset and liability method of accounting for income taxes. Under the asset and liability method, deferred income taxes are recognized for the tax consequences of "temporary differences" by applying enacted statutory tax rates applicable to future years to differences between the financial statement carrying amounts and the tax basis of existing assets and liabilities. June 30, 2007 Deferred tax assets Net operating loss carryforwards $ 1,045,231 Depreciation 619,156 Total deferred tax assets 1,664,387 Deferred tax liabilities Stock-based compensation $ 319,424 Meals 7,220 Total deferred tax liabilities 326,644 Net deferred tax $ 1,337,743 At June 30, 2007, the Company had net deferred tax of $1,337,743 for federal income tax purposes. Of this total, $1,045,231 are net operating loss carryforwards which, if not utilized to offset taxable income, will begin to expire in 2025. 11 The Company and its subsidiaries are currently open to audit under the statute of limitations by the Internal Revenue Service for the years ending December 31, 2003 through 2006.The Company and its subsidiaries state income tax returns are open to audit under the statute of limitations for the years ending December 31, 2003 through 2006. NOTE 3 - ACCOUNTS RECEIVABLE As of June 30, 2007, accounts receivable consists of the following: June 30, 2007 Accounts Receivable Proton $ 595,000 Impact Legal 313,963 Merchant Cards 1,322,727 Other Trade 1,555,969 Allowance for Doubtful Accounts (323,520 ) Total $ 3,464,139 Merchant cards include multiple merchant card membership and sign-up transactions ranging from $1.00 to $59.95 that were billed but not settled at the end of the period. Other Trade includes multiple business partner receivables for upsell and lead sale revenues, excluding Proton and Impact Legal, none of which are material. NOTE 4 - OTHER RECEIVABLES As of June 30, 2007, other receivables consists of the following: June 30, 2007 Other Receivables Merchant Card Reserve $ 5,012,348 Return Provision (145,076 ) Other 34,132 Total $ 4,901,404 Merchant card reserves consist of funds reserved by merchant processors against future returns and chargebacks.Generally, 10% of all merchant card sales are withheld and released on a rolling six-month basis.When processing is discontinued at an individual merchant processor, funds are held for six months from the last transaction date.Additional discussion of merchant reserves is contained in the Company’s discussion of Material Trends and Uncertainties section within Part I,Item 2. NOTE 5 – PREPAID EXPENSES As of June 30, 2007, prepaid expenses consists of the following: June 30, 2007 Prepaid Expenses Deferred Advertising $ 1,266,927 Insurance 106,128 Advertising 73,119 Other 153,608 Total $ 1,599,782 NOTE 6 - ACCOUNTS PAYABLE & ACCRUED EXPENSES As of June 30, 2007, accounts payable and other accrued expenses consists of the following: June 30, 2007 Accrued Media $ 620,497 Accrued Merchant Fees 262,617 Accrued Payroll and Payroll Taxes 233,023 Accounts Payable andOther Accrued Expenses 947,533 Total $ 2,063,670 12 NOTE 7– STOCK-BASED COMPENSATION The Company has adopted the use of Statement of Financial Accounting Standards No. 123R , “Share-Based Payment”, (SFAS No. 123R).SFAS 123R was issued in December 2004 and requires the Company to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award (with limited exceptions). That cost is recognized over the period during which an employee is required to provide service in exchange for the award—the requisite service period (usually the vesting period). No compensation cost is recognized for equity instruments for which employees do not render the requisite service.This Statement supersedes APB Opinion No. 25, “Accounting for Stock Issued to Employees”, and its related implementation guidance and eliminates the alternative to use Opinion 25’s intrinsic value method of accounting that was provided in Statement 123 as originally issued.The Company elected early adoption of SFAS 123R.Therefore, the Company’s financial statements for the year ended December 31, 2006 and 2005 include stock option expense, which was determined under the guidelines of SFAS 123R. The Company currently uses the Black-Scholes option pricing model to determine the fair value of options, warrants, and stock awards issued as compensation. The determination of the fair value of stock-based payment awards on the date of grant using an option-pricing model is affected by the Company’s stock price as well as assumptions regarding a number of complex and subjective variables. These variables include the Company’s expected stock price volatility over the term of the awards, actual and projected employee stock option exercise behaviors, risk-free interest rate and expected dividends. The Company estimates the volatility of its common stock by using historic volatility in market traded stock.The Company estimates the expected term of options granted to be 4 years since it has no historic basis for trading in its options, once exercised shares are restricted limiting their short term value, and because the Company expects that long term growth in the market value of its stock will provide the greatest return to employees. The Company bases the risk-free interest rate that it uses in the option pricing model on zero-coupon yields implied from U.S. Treasury issues with remaining terms similar to the expected term on the options. The Company does not anticipate paying any cash dividends in the foreseeable future and therefore uses an expected dividend yield of zero in the option pricing model. The Company is required to estimate forfeitures at the time of grant and revise those estimates in subsequent periods if actual forfeitures differ from those estimates. The Company has no significant historical data to estimate pre-vesting option forfeitures and so record stock-based compensation expense for all awards with no adjustments for forfeitures since it expects the forfeiture rate to be immaterial related to early issues. All share based payment awards are amortized on a straight-line basis over the requisite service periods of the awards, which are generally the vesting periods. The assumptions used to value equity instruments issued during the quarter ended June 30, 2007 and 2006 respectively as compensation are as follows: 2007 2006 Expected life (in years) 4.0 4.0 Volatility 31.03-44.42 % 41.51 % Risk free interest rate 4.48-4.75 % 4.35 % Dividend yield — — If factors change and the Company employs different assumptions for estimating stock-based compensation expense in future periods or if the Company decides to use a different valuation model, the future periods may differ significantly from what the Company has recorded in the current period and could materially affectthe Company'soperating income, net income and net income per share. The accounting guidance provided for within SFAS 123R is relatively new. The application of this accounting guidance may be subject to further interpretation and refinement over time. There are significant differences among valuation models, and there is a possibility that the Company will adopt different valuation models in the future. This may result in a lack of consistency in future periods and materially affect the fair value estimate of stock-based compensation. It may also result in a lack of comparability with other companies that use different models, methods and assumptions. Incentive Stock Option Plan The Company’s incentive stock option plan is a long-term retention program that is intended to attract, retain and provide incentives for talented employees.The plan also aligns stockholder and employee interests and the Company considers its option programs critical to its operation and productivity.The incentive stock option plan was established during fiscal 2006 under the direction of the Company’s Board of Directors. As of June 30, 2007, the Company had reserved 2,349,966 shares of common stock for issuance under the plan.Shares issued under the plan are not registered and must be held when exercised according to Rule 144, promulgated under the Securities Act of 1933, as amended.During the quarter ended June 30, 2007, the Company granted 256,600 options to purchase common stock under its employee stock option plan.The strike prices on these issues range from $1.33 to $1.85. The following table sets forth a summary of the Company’s incentive stock option plan activity for the six months ended June 30, 2007 and the year ended December 31, 2006, respectively: 2007 2006 Options Weighted Average Exercise Price Options Weighted Average Exercise Price Outstanding, Beginning of Period 1,224,327 $ 0.56 0 $ 0.00 Granted 693,702 $ 1.61 1,551,977 $ 0.67 Cancelled 0 $ 0.00 (327,650 ) $ 0.98 Exercised 0 $ 0.00 0 $ 0.00 Outstanding, End of Period 1,918,029 $ 094 1,224,327 $ 0.56 Exercisable, End of Period 829,145 $ 0.63 370,475 $ 0.43 13 Employee Warrants In addition to the Company’s incentive stock option plan, the Company has issued warrants to purchase common stock from time to time to key employees to retain employees, provide incentives, and align stockholder and employee interests.Warrant shares issued are not registered and must be held when exercised according to Rule 144, promulgated under the Securities Act of 1933.During the quarter ended June 30, 2007, the Company did not issue any warrants to purchase common stock. The following table sets forth the summary of warrants issued as stock compensation for the six months ended June 30, 2007 and the year ended December 31, 2006, respectively: 2007 2006 Warrants Weighted Average Exercise Price Warrants Weighted Average Exercise Price Outstanding, Beginning of Period 1,350,000 $ 0.09 750,000 $ 0.78 Granted 0 $ 0.00 1,428,750 $ 0.10 Cancelled 0 $ 0.00 (750,000 ) $ 0.78 Exercised (400,000 ) $ 0.08 78,750 $ 0.16 Outstanding, End of Period 950,000 $ 0.08 1,350,000 $ 0.09 Exercisable, End of Period 394,521 $ 0.08 420,833 $ 0.08 Preferred Shares The Company has issued warrants to purchase Series D Convertible Preferred Stock.The Preferred Stock converts to common shares at 0.4167% of outstanding common shares on the day of conversion.Warrants to purchase 12 preferred shares each were issued to the Company’s Chief Executive Officer and President in accordance with their employment agreements.Additionally, during 2006, a warrant to purchase 1 share of Preferred Stock was issued to each of the Company's directors for their service on the Board of Directors.During the year ended December 31, 2006, the Company issued warrants to purchase a total of 27 shares of Series D Convertible Preferred Stock.The strike price associated with these warrants was $0.01 The following table sets forth the summary of warrants to purchase Preferred Stock issued as stock compensation for the six months ended June 30, 2007 and the year ended December 31, 2006, respectively: 2007 2006 Warrants Common Share Equivalent Weighted Average Exercise Price Warrants Common Share Equivalent Weighted Average Exercise Price Outstanding, Beginning of Period 12 2,359,692 $ 0.01 0 0 $ 0.00 Granted 0 0 $ 0.00 27 5,309,307 $ 0.01 Cancelled 0 0 $ 0.00 0 $ 0.00 Exercised 0 0 $ 0.00 15 2,949,615 $ 0.01 Outstanding, End of Period 12 2,481,865 $ 0.01 12 2,359,692 $ 0.01 Exercisable, End of Period 12 2,481,865 $ 0.01 12 2,359,692 $ 0.01 Compensation Expense The following table sets forth the expense recognized for stock-based compensation for the years ended December 31, 2006 and 2005, respectively and figures representing the anticipated value of stock-based compensation expense for 2007 and 2008: ACTUAL EXPECTED 2005 2006 2007 2008 Incentive Stock Options $ 0 $ 54,232 $ 126,786 $ 74,652 Warrants $ 341,238 $ (208,162 ) (1) $ 152,460 $ 54,935 Stock Award $ 906,820 $ 906,820 Preferred Stock Warrants $ 0 $ 773,293 $ 375,107 $ 0.00 Total Stock Based Compensation $ 341,238 $ 619,363 $ 1,561,173 $ 1,036,407 (1) Reduction in expense for forfeiture of warrants on employee termination without completion of requisite service period. Intrinsic Values The following table sets forth the intrinsic values of equity instruments issued as compensation as of June 30, 2007 and December 31, 2006, respectively: ISSUED and OUTSTANDING EXERCISABLE 2006 2007 2006 2007 Incentive Stock Options $ 638,870 $ 421,966 $ 374,731 $ 439,447 Warrants $ 1,920,396 $ 1,027,000 $ 673,035 $ 425,520 Preferred Stock Warrants $ 3,397,956 $ 2,878,963 $ 3,397,956 $ 2,878,963 Total Stock-Based Compensation $ 5,957,222 $ 4,327,929 $ 4,445,722 $ 3,743,930 14 NOTE8 - NOTES PAYABLE The Company established a Note Payable for the financing of its Directors and Officers Liability Insurance on November 1, 2006. At June 30, 2007, the Notes Payable balance was $10,198 which represents the Company’s entire debt. The total premiums for the policy are $120,088 and $88,875 which were financed after a down payment of $31,212. The balance was financed for 9 months at an annual interest rate of 9.75%.The balance on this note is current at June 30, 2007. NOTE9 - CAPITAL STOCK Preferred Stock On August 3, 2006, the Company authorized 100 shares of preferred series “D” stock at par value of $0.001. Shares of the Series D Convertible Preferred Stock convert at 0.4167% of outstanding shares of common stock on the day of conversion. As of June 30, 2006, 14 preferred shares were outstanding as follows: Michael Hill 7 shares Charlie Gugliuzza 7 Shares Common Stock In January 2004, the Company increased the number of authorized shares of common stock to 300,000,000. The Company effectuated a 3 for 1 forward stock split on February 18, 2005. All shares have been stated to retroactively affect this reverse stock split. During the six month period ended June 30, 2007, the following shares of common stock were issued / repurchased by the Company: Name Transaction Type Date Issued / (Repurchased) Outstandingat 12/31/06 47,193,839 Commerce Planet Shares Repurchased 01/02/07 (2,000 ) Commerce Planet Shares Repurchased 01/03/07 (15,000 ) Affiliate Warrant Exercise 01/09/07 50,000 Affiliate Stock Award 02/16/07 2,370,767 Affiliate Conversion of preferred stock 02/16/07 209,146 Affiliate Warrant Exercise 02/16/07 100,000 Affiliate Warrant Exercise 02/16/07 250,000 Commerce Planet Shares Repurchased 03/09/07 (30,500 ) Commerce Planet Shares Repurchased 03/12/07 (20,000 ) Commerce Planet Shares Repurchased 03/14/07 (22,000 ) Commerce Planet Shares Repurchased 03/19/07 (54,500 ) Commerce Planet Shares Repurchased 03/20/07 (52,500 ) Commerce Planet Shares Repurchased 03/21/07 (11,000 ) Commerce Planet Shares Repurchased 03/27/07 (12,000 ) Commerce Planet Shares Repurchased 03/28/07 (33,000 ) Commerce Planet Shares Repurchased 03/29/07 (18,500 ) Commerce Planet Shares Repurchased 03/30/07 (23,500 ) Affiliate Warrant Exercise 06/22/07 48,000 Affiliate Warrant Exercise 05/07/07 50,000 Commerce Planet Shares Repurchased 04/02/07 (40,500 ) Commerce Planet Shares Repurchased 04/03/07 (86,500 ) Commerce Planet Shares Repurchased 04/04/07 (27,500 ) Commerce Planet Shares Repurchased 04/09/07 (14,000 ) Commerce Planet Shares Repurchased 04/10/07 (21,500 ) Commerce Planet Shares Repurchased 04/13/07 (20,000 ) Commerce Planet Shares Repurchased 05/22/07 (50,000 ) Commerce Planet Shares Repurchased 05/24/07 (25,000 ) Commerce Planet Shares Repurchased 05/25/07 (25,000 ) Commerce Planet Shares Repurchased 05/29/07 (18,000 ) Outstandingat 06/30/07 49,637,256 15 During the six months ended June 30, 2007, the Company granted 693,702 options to purchase common stock under its employee stock option plan. The equivalent common share conversion for existing warrants to purchase Series D Convertible Preferred Stock and Series D Convertible Preferred Stock issued increased by 264,703 share equivalents based on conversion at 0.4167% of outstanding shares on the day of conversion. Additionally, 2,370,767 common shares were issued to the President of the Company to meet the requirements of his employment contract. The common shares issued to the President of the Company vest over twenty-four months beginning on January 1, 2007, according to the terms of his contract, and must be returned or purchased should he terminate his employment during the vesting period. The strike prices on these issues range from $0.00 to $2.15 and each issue was accounted for in accordance with the provisions of SFAS No. 123R. A summary of warrant activity for the six months ending June 30, 2007, including preferred share equivalents, is as follows: Weighted Average Weighted Average Issued Price Exercisable Price Outstanding, December 31, 2006 11,633,634 $ 0.49 9,996,722 $ 0.47 Granted 693,702 1.59 1,091,432 1.11 Exercised (609,146 ) 1.61 (609,146 ) 0.08 Outstanding, June 30, 2007 11,903,238 $ 0.59 10,479,008 $ 0.54 NOTE10 - OTHER INCOME AND EXPENSE For the three month period ending June 30, 2007, other income and expenses consists of the following: June 30, 2007 Other Income/Expense Other Income $ (56 ) Interest Income (42,078 ) Interest Expense 8,634 Other Expense - Other (Income)/Expense $ (33,500 ) NOTE 11 - LONG TERM INVESTMENTS During the three month period ending March 31, 2007, the Company made an equity investment in the amount of $100,000 to purchase 1,424,501 shares of Series C Convertible Preferred Stock issued by Content Directions, Inc., dba Linkstorm. The purchased shares represent 2.4% of the total shares issued and outstanding. NOTE 12 - COMMITMENTS & CONTINGENCIES Commitments Minimum future rental payments under non-cancelable operating leases as of June 30, 2007, for each of the next five years and in the aggregate are as follows: 2007 $ 144,116 2008 293,229 2009 120,976 2010 - 2011 - Total $ 558,321 16 The Company entered a two year cost plus agreement on October 11, 2006, with Datascension, Inc., an unrelated party, that enables Consumer Loyalty Group to operate a state of the art call center. The call center became operational on November 27, 2006 and is utilized to support Consumer Loyalty Group customer service and sales efforts at dramatically lowered costs in comparison to their U.S. based counterparts. The Company’s bank deposits at Bank of America, First Republic Bank, and First Regional Bank all exceed the federally insured limit of $100,000. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS. You should read this section together with our consolidated financial statements and related notes thereto included elsewhere in this report. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that involve risks and uncertainties. We generally use words such as "believe," "may," "could," "will," "intend," "expect," "anticipate," "plan," and similar expressions to identify forward-looking statements, including statements regarding our expansion plans. You should not place undue reliance on these forward-looking statements. Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons, including the risks described in this report, our annual report on Form 10-KSB and other filings we made from time to time filed with the Securities and Exchange Commission. Although we believe the expectations reflected in the forward-looking statements are reasonable, they relate only to events as of the date on which the statements are made, and our future results, levels of activity, performance or achievements may not meet these expectations. We do not intend to update any of the forward-looking statements after the date of this document to conform these statements to actual results or to changes in our expectations, except as required by law. OVERVIEW Commerce Planet, Inc. is a publicly-traded media company which trades on the Over-the-Counter Bulletin Board of the National Quotation Service under the ticker symbol "CPNE." We offer media products, lead generation services and marketing tools to our client partners. We offer a turnkey media solution through our network of wholly-owned subsidiaries, Consumer Loyalty Group, Inc., Legacy Media, Inc., OS Imaging, Inc. and Interaccurate, Inc. Each subsidiary specializes in a specific niche of the media industry. Their combined services are designed to address all the needs of their client partners including: membership loyalty offers, consumer marketing data management, affiliate list management, printing and fulfillment services and Web/Data hosting and software development. CRITICAL ACCOUNTING POLICIES We have identified the policies below as critical to our business operations and the understanding of our results of operations. The impact and any associated risks related to these policies on our business operations are discussed throughout this section where such policies affect our reported and expected financial results. Our preparation of our Consolidated Financial Statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of our financial statements, and the reported amounts of revenue and expenses during the reporting period. There can be no assurance that actual results will not differ from those estimates. Our accounting policies that are the most important to the portrayal of our financial condition and results, and which require the highest degree of management judgment relate to revenue recognition, the provision for uncollectible accounts receivable, property and equipment, advertising and issuance of shares for service. We estimate the likelihood of customer payment based principally on a customer's credit history and our general credit experience. To the extent our estimates differ materially from actual results, the timing and amount of revenues recognized or bad debt expense recorded may be materially misstated during a reporting period. Property and equipment are stated at cost. Depreciation is provided using the straight-line method over the estimated useful lives of the related assets, for example computers (5 years), software (3 years), office equipment and furniture (3-7 years). Leasehold improvements are amortized over the remaining lease term at the date of installation. Expenditures for maintenance and repairs are charged to expense as incurred. 17 We expense the media costs of advertising the first time the advertising takes place, except for direct-response advertising that is contracted with our advertising partners on a cost per customer acquired basis, which is capitalized and amortized over its expected period of future benefits. Direct-response advertising consists primarily of on line advertising that include reference codes that are used for purchasing our products and services. The capitalized costs of the advertising are amortized over the three-month period following the receipt of a trial order for our products and services. At June 30, 2007, and June 30, 2006, capitalized direct-response advertising costs of $1,266,927 and $562,606, respectively, were included in "Prepaid Expenses" in the accompanying Balance Sheets. Advertising expense was $2,508,076 for the three months ended June 30, 2007 and $1,819,819 for the same period in 2006. We account for the issuance of equity instruments to acquire goods and services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably measurable. We recognize revenue in accordance with the provisions of the SEC Staff Accounting Bulletin No. 104, "Revenue Recognition in Financial Statements" which provides guidance on the recognition, presentation and disclosure of revenue in financial statements. Our revenues earned from membership setup fees and monthly charges are recorded when the credit card transaction is processed and we have received confirmation that the credit card processing has been successful. Current terms on membership agreements stipulate that the customer pays a nonrefundable fee ranging from $1.95 to $9.95 to setup an account. The customer then has a seven or fourteen-day period, depending on the product, to review our offerings. If the customer does not cancel the service within the period, a charge of $29.95 to $59.95 is billed to the customer's credit card on a monthly basis. The membership terms are agreed to under a negative option and we will continue to bill the customer on a monthly basis until they cancel their account. Bulletin No. 104 outlines the basic criteria that must be met to recognize revenue and provides guidance for the disclosure of revenue recognition policies. Our revenue recognition policy for sale of products is in compliance with Bulletin No. 104. Revenue from the sale of products is recognized when a formal arrangement exists, the price is fixed or determinable, the delivery is completed and collectibility is reasonably assured. Generally, we extend credit to our customers and do not require collateral. We perform ongoing credit evaluations of our customers and historic credit losses have been within management's expectations. PERIOD ENDED JUNE 30, 2007, AS COMPARED TO PERIOD ENDED JUNE 30, 2006 Revenues We generated net revenues of $10,900,262 for the three months ended June 30, 2007, as compared to $7,086,818 for the three months ended June 30, 2006. The increase year-over-year for the three month period resulted in growth of 53.8%.For the six months ended June 30, 2007 we generated revenues of $24,135,988 compared to $11,019,161 for the same period in 2006.The increase in revenue year-over-year for the six month period was 119.0%. Three Months Ended Six Months Ended June 30 June 30 2007 2006 % Change 2007 2006 % Change Revenue Membership Revenue $ 8,995,216 $ 5,790,953 55.3 % $ 20,515,602 $ 9,098,576 125.5 % Upsell Revenue 480,020 314,749 52.5 % 1,464,377 525,270 178.8 % Lead Revenue 1,102,899 577,986 90.8 % 1,752,391 966,813 81.3 % Fulfillment/Other Revenue 322,127 403,130 -20.1 % 403,618 428,502 -5.8 % Total Revenue $ 10,900,262 $ 7,086,818 53.8 % $ 24,135,988 $ 11,019,161 119.0 % 18 Membership revenues contributed 82.5% to total revenues for the three month period ended June 30, 2007 and 85.0% for the six months ended June 30, 2007.These percentages compare to 81.7% and 82.6% for the same periods in 2006.Membership revenues increased by 55.3% and 125.5% for the three and six month periods ending June 30, 2007 compared to the same periods in 2006. Increased memberships year-over-year was the primary contributor to the growth in membership revenues for both the three and six month periods.We reduced our advertising spending during the second quarter as we addressed a high volume of poor quality sign-ups which resulted in the reduced rate of increase in revenue during the three month period versus the six month period when compared to revenues generated during the same periods in 2006. Upsell revenues contributed 4.4% and 6.1% to total revenues for the three and six month periods ending June 30, 2007 as compared to 4.4% and 4.8% for the same periods in 2006.Upsell revenues increased by 52.5% and 178.8% compared to the three and six month periods ending June 30, 2007.We provide access to business partners’ product offerings though our website for which they pay fees. Our growth in memberships over the prior periods and increased website traffic drove higher revenues derived from our partners’ offerings. Lead revenues contributed 10.1% and 7.3% to total revenues for the three and six month periods ending June 30, 2007 as compared to 8.2% and 8.8% for the same periods in 2006.Revenues increased by 90.8% and 81.3% for the three and six month periods, respectively.Our increasing membership base and website traffic increases the quantity of leads available resulting in higher revenues.Additionally, we took on a significant new customer, Proton Labs, during the second quarter. Printing, fulfillment and other revenues contributed 3.0% and 1.7% to total revenues for the three and six month periods ending June 30, 2007 as compared to 5.7% and 3.9% for the same periods in 2006.Printing, fulfillment, and other revenue declined by 20.1% and 5.8% compared to the same periods in 2006.The first half of 2006 generated significant revenues from investor mailings for investor relations customers that have not been replicated at the same volumes. Costs of Goods Sold We incurred costs of sales of $3,318,345 and $5,874,835 for the three month and six month periods ended June 30, 2007, as compared to $991,971 and $1,679,546 for the same periods in 2006. Costs of goods sold increased to 30.4% and 24.3% of revenues for the three and six months ended June 30, 2007 and from 14.0% and 15.2% of revenues for the same periods last year. The overall increase is primarily due to the increased number of memberships generating an increased volume of transaction related costs. Additionally, we experienced significantly higher transaction-related fees due to higher return and chargeback rates resulting from poor quality sign-ups in the fourth quarter of 2006 and the first quarter of 2007.Both factors contributed to the increase in the percentage of costs of good sold proportional to revenue. We believe that operational adjustments made during the second quarter will help to normalize these costs. Operating Expenses We incurred operating expenses of $5,530,229 and $12,104,257 during the three and six months ended June 30, 2007 as compared to $3,619,259 and 6,329,440 for the same periods in 2006. Operating expenses increased by 52.8% and 91.2% over the prior year three and six month periods.Operating expenses were spread over much higher revenue resulting in a reduction in operating expenses as a percentage of revenue to 50.7% and 50.2% for the three and six months ended June 30, 2006 from 51.1% and 57.4% for the same periods in 2006. Three Months Ended Six Months Ended June 30 June 30 2007 2006 % Change 2007 2006 % Change Expense Salaries $ 1,447,416 $ 753,757 92.0 % $ 3,064,045 $ 1,101,970 178.1 % Stock Compensation 427,425 (127,236 ) -435.9 % 665,447 57,764 1052.0 % Advertising 2,508,076 1,819,819 37.8 % 5,974,122 2,925,435 104.2 % Other Expenses 1,147,312 1,172,919 -2.2 % 2,400,643 2,244,271 7.0 % Total Operating Expenses $ 5,530,229 $ 3,619,259 52.8 % $ 12,104,257 $ 6,329,440 91.2 % 19 Expenses for salaries increased by 92.0% and 178.1% during the three and six months ended June 30, 2007 as compared to the same periods in 2006. Salary and related expenses increased as we increased the depth of our management team, and our administrative staff.We continue to look for opportunities to improve efficiencies. We completed the transfer of our customer service and a significant portion of our sales operations to our Costa Rica call center operated by Datascension in July 2007 following the completion of our second quarter. We anticipate that this move will decrease our operating expenses. Expenses for stock compensation increased by 435.9% and 1052.0% during the three and six month periods ended June 30, 2007 as compared to the same periods in 2006.The increase in this non cash expense is due to the issue of stock to management staff as well as the continuation of our stock option plan for salaried staff.Also, during the second quarter of 2006, we took a favorable adjustment to stock compensation because of the termination of an employee who did not complete the requisite period of service. Advertising expense increased by 37.8% and 104.2% during the three and six month periods ended June 30, 2007 as compared to the same periods in 2006. The higher gross costs of advertising were lower as a percentage of revenue at 23.0% and 24.8% compared to 25.7% and 26.5% for the same periods last year.As discussed in the Critical Accounting Policies section above, we amortize direct-response advertising that is contracted with our advertising partners on a cost per customer acquired basis over its expected period of future benefits.As a result of poor quality sign-ups in the fourth quarter of 2006 and the first quarter of 2007 we did not receive the benefit of some of these costs in the form of membership revenues.While we negotiated and processed credits with our advertising partners to offset some of these costs, some of the costs incurred were expensed during the quarter ending June 30, 2007. We believe that operational adjustments made during the second quarter will help to normalize these costs. Other expenses decreased by 2.2% during the three months ended June 30, 2007 as compared to the same period in 2006.Other expenses increased by 7.0% for the six month period compared to the same period last year.Other expenses fell to 10.5% and 9.9% of revenue compared to 16.6% and 20.4% for the three and six month periods last year. Other Income and Expense Other income and expense for the three and six months ended June 30, 2007 provided net other income of $33,500 and $49,999 compared to a net expense of $1,015,471 and $1,355,687 for the same periods in 2006. The elimination of our convertible debt during 2006 resulted in the reduction in interest expense and our larger cash balances provide interest income. Three Months Ended Six Months Ended June 30 June 30 2007 2006 % Change 2007 2006 % Change Other (Income) Expense Other Income $ (56 ) $ (10,102 ) -99.4 % $ (2,198 ) $ (10,102 ) -78.2 % Interest Income (42,078 ) - - % (58,699 ) - - % Interest Expense 8,634 1,025,573 -99.2 % 10,095 1,365,780 -99.3 % Other Expense - - - % 803 - - % Total Other (Income) Expense $ (33,500 ) $ 1,015,471 -103.3 % $ (49,999 ) $ 1,355,678 -103.7 % 20 Income Before Income Taxes We had income before income taxes of $2,085,188 and $6,206,895 for the three and six months ended June 30, 2007, compared to $1,460,117 and $1,654,497 for the same periods last year. Non cash charges to income comprised $513,650 and $954,436 for the three and six months ended June 30, 2007, and $928,361 and $1,526,951 for the same periods in 2006, are summarized as follows: Three Months Ended Six Months Ended 2007 2006 2007 2006 Stock issued for services $ - $ 23,435 $ - $ 128,103 Depreciation and amortization 86,225 28,722 164,980 73,455 Allowance for doubtful accounts - 127,500 124,009 140,000 Stock Compensation 427,425 (127,236 ) 665,447 57,764 Amortization of debt interest - 875,940 - 1,090,218 Debt conversion feature expense - - - 37,411 $ 513,650 $ 928,361 $ 954,436 $ 1,526,951 Income Taxes and Net Income We recognized income tax expense of $1,171,399 and $1,619,371 for the three and six months ended June 30, 2007 resulting in net income of $913,789 and $4,587,524, respectively, compared to net income of $1,460,117 and $1,654,497 for the same periods last year. No income tax expense was booked in 2006 due to the application of our net operating loss carryforwards. Our tax expense is a combination of our estimated tax liability and the recognition of deferred tax assets and liabilities as described in Note 2 in the financial statement section. Unlike prior periods, because of our improved operating results, we expect to have a continuing income tax obligation. Basic and Diluted Loss Per Share Our basic income per share for the three and six months ended June 30, 2007 was $0.02 and $0.09 as compared to $0.03 and $0.04 for the same periods in 2006. Basic net earnings (loss) per common share is computed by dividing net earnings (loss) applicable to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted net earnings per common share was $0.02 and $0.08 for the three and six month periods ended June 30, 2007 compared to $0.03 and $0.03 per common share for the same periods in 2006 and is determined using the weighted-average number of common shares outstanding during the period, adjusted for the dilutive effect of common stock equivalents, consisting of shares that might be issued upon exercise of common stock warrants and conversion of convertible debt. In periods where losses are reported, the weighted-average number of common shares outstanding excludes common stock equivalents, because their inclusion would be anti-dilutive. Material Trends and Uncertainties Our membership revenues are generated by charging our members a monthly fee for the tools and services needed to create and run a successful Internet auction business. Members sign-up for our services at our website after having been directed to our website by internet advertising campaigns for which we pay a fee for each sign-up. As we closed the year in 2006 and began 2007, we generated record volumes of sign-ups from orders generated through our affiliate networks which partially contributed to membership revenues during the three months ended March 31, 2007. We also experienced a large amount of poor quality sign-ups and a higher than normal level of potential online fraud in conjunction with the record sign-ups resulting in increases in both our return rate and our chargeback rate.Because of the poor quality sign-ups, we continued to experience a high level of returns and chargebacks during the three months ended June 30, 2007.However, the rate of both returns and chargebacks declined through each month of the second quarter and we believe that both return rates and chargeback rates will normalize as the preventative measures we put into place continue to impact operations. During the three month period ending June 30, 2007, we reduced our advertising spending and implemented preventative measures to reduce the amount of poor quality sign-ups.Our gross transactions declined during the period but return rates and chargeback percentages were reduced as well.Conversion rates from sign-up to billable membership have improved as a result of our actions.We expect to increase our advertising spending to increase sign-ups in a controlled fashion to maintain an optimal level of returns and chargebacks. The higher chargeback volume as a percentage of gross transaction volume has been viewed as a potential credit risk by our merchant processing banks. The unfavorable credit risk assessment resulted in increased transactional fees and penalties, and higher reserve requirements during the three month period ended June 30, 2007.The reduction in chargebacks that we have experienced during the period has improved our risk assessment and allowed us to pursue more favorable relationships with our merchant processing banks.We expect that chargeback volumes will continue to decline and return to nominal levels because of the actions we have taken however, if chargeback volumes return to a high rate as compared to gross transaction volume, our merchant processing banks may determine that we are too high a credit risk and decline to continue to provide payment processing services which would impact our ability to bill and collect payment from our membership customers. 21 We continue to aggressively pursue opportunities to increase traffic at our websites and partner websites to offset these risks and grow long term revenues from memberships as well as upsell, and lead generation revenues. We expect that diversifying our sources for website traffic and partnering with only high quality affiliates will improve the volume and quality of sign-ups, and continue to reduce both our return rate and chargeback rate.We will also continue to diversify our risk by developing new revenue streams particularly through the expansion of our lead generation business. Liquidity and Capital Resources As of June 30, 2007, our Total Current Assets were $14,618,950 and our Total Current Liabilities were $4,729,880. Our Stockholders' Equity at June 30, 2007 was $11,441,678. During 2006, all of our promissory notes and convertible debt were repaid. During the fourth quarter of 2006, we financed an insurance policy that had a balance of $10,198 and constituted our entire debt at June 30, 2007. As a result of the higher number of chargebacks as a percentage of billing transactions during the three months ending March 31, 2007, we have been required to increase our merchant card reserves at our merchant processor’s bank. We deposited $1,000,000 by wire transfer into our reserve account on May 3, 2007.We anticipate a favorable negotiation to release these funds in response to our chargeback percentages and diversification with additional processors.Merchant reserves are classified on our balance sheet as other receivables. Because of the favorable results from operations and our expectations that our success will continue we will be required to make tax payments during fiscal 2007.During the quarter ending June 30, 2007, we made payments of $1,515,343. These tax obligations will continue in conjunction with our ongoing profitability but the timing of cash payments will be more favorable for the remainder of the year. We believe that cash generated from operations will be sufficient to fund operations and capital requirements as presently planned over the next twelve months.We anticipate putting a line of credit in place and/or raising funds through the sale of securities to assist with short-term cash needs should we identify acquisition opportunities. Seasonality Historically, our business has not been susceptible to significant seasonal factors and we anticipate it will not be in the future. Commitments Minimum future rental payments under non-cancelable operating leases as of June 30, 2007, for each of the next five years and in the aggregate are as follows: 2007 $ 144,116 2008 293,229 2009 120,976 2010 - 2011 - Total $ 558,321 We entered a two-year cost plus agreement on October 11, 2006, with Datascension, Inc., an unrelated party, that enables Consumer Loyalty Group to operate a state of the art call center. The call center became operational on November 27, 2006 and is utilized to support Consumer Loyalty Group customer service and sales efforts at dramatically lowered costs in comparison to their U.S. based counterparts. ITEM 3. CONTROLS AND PROCEDURES. Our management evaluated, with the participation of our Chief Executive Officer and our Chief Financial Officer, the effectiveness of our disclosure controls and procedures as of the end of the period covered by this Quarterly Report on Form 10-QSB. Based on this evaluation, our Chief Executive Officer and our Chief Financial Officer have concluded that our disclosure controls and procedures are effective to ensure that information we are required to disclose in reports that we file or submit under the Securities Exchange Act of 1934 (i) is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms, and (ii) is accumulated and communicated to our management, including our Chief Executive Officer and our Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Our disclosure controls and procedures are designed to provide reasonable assurance that such information is accumulated and communicated to our management. Our disclosure controls and procedures include components of our internal control over financial reporting. Management's assessment of the effectiveness of our internal control over financial reporting is expressed at the level of reasonable assurance that the control system, no matter how well designed and operated, can provide only reasonable, but not absolute, assurance that the control system's objectives will be met. There was no change in our internal control over financial reporting that occurred during our last fiscal quarter that materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 22 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. We believe that there are no claims or litigation pending against the Company or our officers and directors in their roles as such, the outcome of which could have a material adverse effect on our financial condition or operating results. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. During the six months ended June 30, 2007, we granted 693,702 options to our employees to purchase common stock under our employee stock option plan. OnMay 7, 2007,we issued 50,000 shares of common stock to Dave Petitto, in consideration for $41,500, pursuant to a settlement agreement. On June 22, 2007, we issued 48,000 shares of common stock to Ronald Feldman, in consideration for $36,000, pursuant to a settlement agreement. With respect to the sales of our securities described above, we relied on the Section 4(2) exemption from securities registration under the federal securities laws for transactions not involving any public offering. No advertising or general solicitation was employed in offering the securities. The securities were sold to accredited investors. The securities were offered for investment purposes only and not for the purpose of resale or distribution, and the transfer thereof was appropriately restricted by us. ITEM 3. DEFAULTS ON SENIOR SECURITIES. Not applicable. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. No matters were submitted to a vote of security holders during the second quarter of 2007. ITEM 5. OTHER INFORMATION. Not applicable. ITEM 6.EXHIBITS. EXHIBIT NUMBER DESCRIPTION 2.1 Agreement and Plan of Reorganization between Utah Clay Technology, Inc. and NeWave, Inc., D.B.A. Online Supplier NeWave Shareholders and Dutchess Advisors, Ltd., dated December 24, 2003 (included as Exhibit 2.1 to the Form 8-K filed February 12, 2004, and incorporated herein by reference). 3.1 Articles of Incorporation (included as Exhibit 3.(i) to the Form SB-2/A filed April 11, 2000, and incorporated herein by reference). 3.2 Amended Articles of Incorporation (included as Exhibit 3.(i) to the Form 10-QSB filed November 14, 2001, and incorporated herein by reference). 3.3 Articles of Amendment to Articles of Incorporation, dated January 30, 2004 (included as Exhibit 3.2 to the 10-QSB filed May 24, 2004, and incorporated herein by reference). 3.4 By-laws (included as Exhibit 3.(ii) to the Form SB-2/A filed April 11, 2000, and incorporated herein by reference). 3.5 Articles of Amendment to the Amended and Restated Articles of Incorporation, dated May 18, 2006 (include as Exhibit 3.1 to the Form 8K filed June 8, 2006, and incorporated herein by reference). 3.6 Certificate of Designation of Series C Convertible Preferred Stock (included as Exhibit 4.1 to the 10-KSB filed April 14, 2004, and incorporated herein by reference). 3.7 Certificate of Designation for Series D Convertible Preferred Stock (included as Exhibit 3.1 to the Form 8-K filed August 9, 2006, and incorporated herein by reference). 3.8 Restated Bylaws (included as Exhibit 3.1 to the Form 8-K filed September 8, 2006, and incorporated herein by reference). 4.1 Form Series C Convertible Preferred Stock Purchase Agreement (included as Exhibit 4.2 to the 10-KSB filed April 14, 2004, and incorporated herein by reference). 4.2 Warrant Agreement between the Company and Dutchess Private Equities Fund, II, LP, dated April 1, 2004 (included as Exhibit 4.10 to the Form SB-2 filed October 8, 2004, and incorporated herein by reference). 4.3 Warrant Agreement between the Company and eFund Capital Partners, dated April 2, 2004 (included as Exhibit 4.11 to the Form SB-2 filed October 8, 2004, and incorporated herein by reference). 4.4 Warrant Agreement between the Company and Dutchess Private Equities Fund, II, LP, dated May 5, 2004 (included as Exhibit 4.12 to the Form SB-2 filed October 8, 2004, and incorporated herein by reference). 4.5 Warrant Agreement between the Company and eFund Capital Partners, dated May 5, 2004 (included as Exhibit 4.13 to the Form SB-2 filed October 8, 2004, and incorporated herein by reference). 23 4.6 Warrant Agreement between the Company and Dutchess Private Equities Fund, II, LP, dated July 9, 2004 (included as Exhibit 4.14 to the Form SB-2 filed October 8, 2004, and incorporated herein by reference). 4.7 Warrant Agreement between the Company and Dutchess Private Equities Fund, II, LP, dated August 18, 2004 (included as Exhibit 4.18 to the Form SB-2 filed October 8, 2004, and incorporated herein by reference). 4.8 Warrant Agreement between the Company and eFund Small Cap Fund, LP, dated August 18, 2004 (included as Exhibit 4.19 to the Form SB-2 filed October 8, 2004, and incorporated herein by reference). 4.9 Warrant Agreement between the Company and Dutchess Private Equities Fund, LP, dated September 25, 2004 (included as Exhibit 4.22 to the Form SB-2 filed October 8, 2004, and incorporated herein by reference). 4.10 Warrant Agreement between the Company and eFund Small Cap Fund, LP, dated September 25, 2004 (included as Exhibit 4.23 to the Form SB-2 filed October 8, 2004, and incorporated herein by reference). 4.11 Warrant Agreement between the Company and Dutchess Private Equities Fund, II, LP, dated October 25, 2004 (included as Exhibit 4.26 to the Form 10-KSB filed April 15, 2005, and incorporated herein by reference). 4.12 Warrant Agreement between the Company and Dutchess Private Equities Fund, LP, dated November 11, 2004 (included as Exhibit 4.28 to the Form 10-KSB Filed April 15, 2005, and incorporated herein by reference). 4.13 Warrant Agreement between the Company and Dutchess Private Equities Fund, LP, dated December 28, 2004 (included as Exhibit 4.30 to the Form 10-KSB filed April 15, 2005, and incorporated herein by reference). 4.14 Stock Subscription Agreement between the Company and Gary D. Elliston, dated December 22, 2005, (included as Exhibit 4.51 to the Form 10-KSB dated March 21, 2006, and incorporated herein by reference). 4.15 Stock Subscription Agreement between the Company and Cliff M. Holloway, dated December 22, 2005, (included as Exhibit 4.52 to the Form 10-KSB dated March 21, 2006, and incorporated herein by reference). 4.16 Stock Subscription Agreement between the Company and John C. Boutwell, Jr, dated December 22, 2005, (included as Exhibit 4.53 to the Form 10-KSB dated March 21, 2006, and incorporated herein by reference). 4.17 Stock Subscription Agreement between the Company and Mr. and Mrs. Jack B. Manning, dated December 22, 2005, (included as Exhibit 4.54 to the Form 10-KSB dated March 21, 2006, and incorporated herein by reference). 4.18 Stock Subscription Agreement between the Company and Stephen Moore, dated December 22, 2005, (included as Exhibit 4.55 to the Form 10-KSB dated March 21, 2006, and incorporated herein by reference). 4.19 Stock Subscription Agreement between the Company and Monte L. Roach, dated December 22, 2005, (included as Exhibit 4.56 to the Form 10-KSB dated March 21, 2006, and incorporated herein by reference). 4.20 Convertible Promissory Notes between the Company and Ronald Feldman, dated January 9, 2006 (included as Exhibit 4.57 to the Form 10-QSB filed May 8, 2006 and incorporated herein by reference). 24 4.21 Convertible Promissory Notes between the Company and Ronald Feldman, dated January 9, 2006 (included as Exhibit 4.58 to the Form 10-QSB filed May 8, 2006 and incorporated herein by reference). 4.22 Convertible Promissory Notes between the Company and Wakelin McNeel, dated January 6, 2006 (included as Exhibit 4.57 to the Form 10-QSB filed May 8, 2006 and incorporated herein by reference). 10.1 2000 Stock Option Plan (included as Exhibit 9 to the Form SB-2/A filed April 11, 2000, and incorporated herein by reference). 10.2 Sublease between the Company and Pinnacle Sales Group, LLC, dated August 18, 2003 (included as Exhibit 10.1 to the Form 10-KSB filed April 14, 2004, and incorporated herein by reference). 10.3 Sublease Agreement between the Company and Mammoth Moving Inc., dated July 14, 2003 (included as Exhibit 10.2 to the Form 10-KSB filed April 14, 2004, and incorporated herein by reference). 10.4 Lead Marketing Agreement between the Company and Vandalay Venture, Group, Inc. d/b/a Applied Merchant, dated June 2004 (included as Exhibit 10.13 to the Form 10-QSB filed August 23, 2004, and incorporated herein by reference). 10.5 Standard Multi-Tenant Office Lease between the Company and La Patera Investors, dated April 9, 2004 (included as Exhibit 10.17 to the Form SB-2 filed October 8, 2004, and incorporated herein by reference). 10.6 ASP Software Subscription Agreement between the Company and Net Chemistry, dated August 11, 2004 (included as Exhibit 10.18 to the Form SB-2 filed October 8, 2004, and incorporated herein by reference). 10.7 Amendment to Membership Agreement between the Company and Memberworks, dated August 17, 2004 (included as Exhibit 10.21 to the Form SB-2 filed October 8, 2004, and incorporated herein by reference). 10.8 Debt Financing Agreement between the Company and Sharon Paugh, dated January 26, 2004 (included as Exhibit 10.26 to the Form SB-2 filed December 9, 2004, and incorporated herein by reference). 10.9 Debt Financing Agreement between the Company and Jennifer Strohl, dated March 22, 2004 (included as Exhibit 10.27 to the Form SB-2 filed December 9, 2004, and incorporated herein by reference). 10.10 Business Services Agreement between the Company and Luminary Ventures, Inc., dated March 3, 2005 (included as Exhibit 10.1 to the Form S-8 filed April 29, 2005, and incorporated herein by reference). 10.11 Corporate Consulting Agreement between the Company and eFund Capital Partners LLC dated November 1, 2005 (included as Exhibit 10.1 to the Form 8-K filed February 17, 2006, and incorporated by reference herein). 25 10.12 Corporate Consulting Agreement between the Company and Olive Tree LLC dated June 28, 2005, as amended on October 25, 2005, October 31, 2005, and January 4, 2006 (included as Exhibit 10.32 to the Form 10-KSB filed March 21 2006, and incorporated herein by reference). 10.13 Corporate Consulting Agreement between the Company and SeaCoast Financial LLC, dated February 7, 2006 (included as Exhibit 10.33 to the Form 10-QSB filed May 8, 2006, and incorporated herein by reference). 10.14 Asset Purchase Agreement by and among the Company and Onesource Imaging, Miquel A. Vazquez and Joanie Vazquez dated June 1, 2006 (included as Exhibit 10.1 to the Form 8-K filed June 8, 2006, and incorporated herein by reference). 10.15 General Assignment and Bill of Sale between the Company and Onesource Imaging, Inc., dated June 1, 2006 (included as Exhibit 10.2 to the Form 8-K filed June 8, 2006, and incorporated herein by reference). 10.16 Executive Employment Agreement between the Company and Miguel Vazquez, dated June 1, 2006 (included as Exhibit 10.3 to the Form 8-K filed June 8, 2006, and incorporated herein by reference). 10.17 Employment Offer Letter between the Company and Dave Foucar, dated June 8, 2006 (included as Exhibit 10.1 to the Form 8-K filed June 21, 2006, and incorporated herein by reference). 10.18 Employment Agreement between the Company and Michael Hill, dated September 7, 2006 (included as Exhibit 10.1 to the Form 8-K filed September 8, 2006, and incorporated herein by reference). 10.19 Employment Agreement between the Company and Charlie Gugliuzza, dated September 7, 2006 (included as Exhibit 10.2 to the Form 8-K filed September 8, 2006, and incorporated herein by reference). 14.1 Corporate Code of Conduct and Ethics (included as Exhibit 14.1 to the 10-KSB filed April 14, 2004, and incorporated herein by reference). 31.1 Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Officers pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 26 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Goleta, State of California on the 14th day ofAugust, 2007. COMMERCEPLANET, INC. /s/ Michael Hill By: Michael Hill Title: Chief Executive Officer Date: August 14, 2007 /s/ David Foucar By: David Foucar Title: Chief Financial Officer Principal Accounting Officer Date: August 14, 2007 27
